Smith, P. J. —
The defendant Harlan was adjudged by the recorder of the plaintiff, the city of California, to pay a fine for violating an ordinance of the plaintiff. The former appealed to the circuit court, entering into a recognizance for that purpose with his codefendant, Pountain, as surety thereon. The defendant Harlan was adjudged by the appellate court to pay a fine of $5. The judgment was given against both of the defendants. At the term of the court next following that at which the judgment was given the defendant Pountain filed a motion to correct it by striking his name therefrom, which being overruled, he brings the case here by writ of error.
*509Achaiter- jjfltice corampno£e: juchce. *508The charter of the plaintiff provides that appeals shall be taken from the final judgment of the-recorder *509in like manner as the same are now taken from judgments of justices of the peace. Sess. Acts 1872, art. 6, sec. 4. Turning General Statutes of 1865, which were in force at the time of the enactment of the plaintiff’s charter, and we find that it is there provided that appeals from the judgment of justices of the peace may be taken by the-aggrieved party by making an ‘affidavit and entering into a recognizance with one or more solvent sureties to be approved by the justice. The recognizance to be void “if on such appeal the judgment of the justice be affirmed, or if, on the trial anew in the appellate court, judgment be given against appellant, and he shall satisfy such judgment, or if his appeal shall be dismissed and he shall pay the judgment of the justice, together with the costs of the appeal, the recognizance shall be void.” It is therein further provided that in all cases of appeal from a justice’s court, if the judgment of the justice be affirmed, or if on a trial anew in the appellate court the judgment be against appellant, such judgment shall be rendered against him and his sureties on the recognisance for the appeal. Gen. Stat. 1865, chap. 185. The said statutory provision in relation to appeals from justices of the peace were by the terms of the plaintiff’s charter thus adopted and made a part of it. Kansas City v. O’Connor, 36 Mo. App. 594.
The plaintiff’s action against Harlan was not criminal. It was in the nature of a civil action to recover a penalty for the infraction of an ordinance of the plaintiff. Kansas City v. Neal, 49 Mo. App. 73.
But it appears from the record that the recorder who took the recognizance in the present case overlooked the statutory provisions to which we have •already referred and by which he should have been governed. He evidently supposed that the appeal was *510applied for and taken in conformity to the provisions of article 12, chapter 48, Eevised Statutes 1889, relating to proceedings before justices in misdemeanors. The recognizance is that which is required by section 4364 of that statute. It recites that it is to be void upon the condition that “if the defendant shall appear at the next term of said circuit court and prosecute his appeal with due diligence to a decision and obey every order that- shall be made in the premises and not depart from the court without leave then this recognizance to be void, otherwise to remain in full force.” It is thus seen that the condition of the recognizance required by the plaintiff’s charter in a civil case like this is essentially different from that required by the misdemeanor statute referred to. The plaintiff’s charter conferred upon the recorder no authority to take a criminal recognizance in a case like the present. His act was coram nonjudice. If the recognizance had been taken in accordance with the requirements of the plaintiff’s charter the judgment would have been proper. In such case no notice was required.
Tprtnc?paicand' tion of*jndgment after term. But the judgment for the recovery of the penalty could not be rendered on the criminal recognizance which was taken by the recorder in this case. It was not authorized by the conditions of the recognizance nor the provisions of the statute. The defendant Pountain only obligated himself to have his codefendant Harlan before the court at the next term, etc. The statute in relation to proceedings before justices in misdemeanors does not, where an appeal has been taken and the defendant is again convicted in the appellate court, authorize a judgment against the surety in the recognizance for the fine, as it does where an appeal is taken from a justice’s judgment in pursuance of the plaintiff’s charter. The court was wholly without jurisdiction to *511render judgment on the recognizance against defendant Pountain for the amount of the fine that had been by it assessed against the other defendant. The case here is analogous to that where judgment is rendered against one who is not a party to the action or where, though a party, has neither been served with process nor has appeared generally thereto. The judgment as to defendant Pountain was null and it was competent for him to invoke the court’s aid to correct it by striking his name from the same. State exrel. v. Tate, 109 Mo. 265. It results the judgment will be reversed.
All concur.